IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

JACK JORY,                                NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED.

v.                                        CASE NO. 1D15-4365

REEMPLOYMENT ASSISTANCE
APPEALS COMMISSION,

     Appellee.
_______________________________/

Opinion filed March 2, 2016.

An appeal from an order of the Reemployment Assistance Appeals Commission.

Jack Jory, pro se, Appellant.

Norman A. Blessing, General Counsel, Louis A. Gutierrez, Assistant Court Chief,
and Katie E. Sabo, Appellate Counsel, Reemployment Assistance Appeals
Commission, Tallahassee, for Appellee.




PER CURIAM.

      Appellee’s motion to relinquish jurisdiction is treated as a confession of

error. We quash the final order and remand for further proceedings.

WETHERELL, RAY, and OSTERHAUS, JJ., CONCUR.